Mason, J.,
delivered the opinion of this court.
This is an action of slander under the act of 1838, chap. 114, entitled, “An act to protect the reputation of unmarried-women.”
The questions arising upon- the present appeal are presented by a motion in arrest of judgment, which brings up for review the regularity and sufficiency of the pleadings.
We think the slander complained of in this case, comes clearly within the provisions of the act of 1838. The charges amount to a direct and gross assault, upon “the character or reputation for chastity of a feme sole,”' and are therefore actionable under the statute.
But it is contended that the declaration is bad, because it does not refer sufficiently to any statute of the State, and also* because it does not conclude against the form of any such-statute.
The act of 1838, chap. 114, being a public general law, we-think has been suffieienly referred to, in the plaintiff’s first count in her declaration, if necessary to refer to it at all; and-by the act of 1809, chap. 153, sec. 2, it is provided, that where a verdict has been rendered in any action, the judgment' thereupon shall not be stayed or reversed, for any defect inform or substance in any count in the declaration, so that there be one good count. The first count in this declaration being good, is sufficient to support the verdict, and we need not therefore examine into the correctness of the remaining counts.
The purpose of the act of 1838, was to make all words-spoken maliciously, touching the character for chastity of an unmarried woman, slander per se, and prima facie actionable,, as slanderous words are now actionable at common law. • At *435common law, when the slander is prima facie actionable, as for example, charging a person with perjury, &c., a declaration stating the malicious intention of the defendant, and the slander concerning the plaintiff, is sufficient, without any prefatory inducement. 1 Chitt. Plead., 342. In this case the words charged are unambiguous and unequivocal, and therefore require no explanation.
Under the act of 1809, chap. 153, we think the amendments made below were properly allowed by the court, it being a power resting in the sound discretion of the court. Union Bank vs. Ridgely, 1 Har. & Gill, 407.

Judgment affirmed.